Exhibit THIS LEASE made as of the 31st day of JULY,2007 BETWEEN: MARK PHARMACEUTICAL SERVICES INC. (Hereinafter called the "Landlord") OF THE FIRST PART - and - MORTGAGEBROKERS.COM INC. (Hereinafter called the "Tenant") OF THE SECOND PART 1. Demise WITNESSETH that in consideration of the rents, covenants, agreements and conditions hereinafter reserved and contained on the part of the Tenant to be respectively paid, kept, observed and performed, the Landlord hereby leases to the Tenant, the condominium premises (herein called the "Demised Premises"), known municipally as Units 11 and 12,260 Edgeley Blvd., Concord, Ontario L4K 3Y4, comprising approximately 6,720 square feet on main and second floors. 2. Term TO HAVE AND TO HOLD the Demised Premises for a term of 5 years and 1 day commencing on the 31st day of July, 2007 (hereinafter referred to as the "Commencement Date") and to be fully completed and ended on the 31st day of July, 2012, unless such term shall be sooner terminated as hereinafter provided and subject only to any right of renewal provided for herein. 3. Rent a) YIELDING AND PAYING THEREFOR during the term unto the Landlord, subject to adjustment as hereinafter provided, in lawful money of Canada, without any prior demand therefor and without any deduction, defalcation or set-off whatsoever the following amounts payable monthly in advance as follows: during the term hereof the annual basic rental of ONE HUNDRED AND FIVE THOUSAND NINE HUNDRED AND THIRTY SEVEN 56/100 ($105,937.56) DOLLARS payable by equal consecutive monthly instalments of EIGHT THOUSAND EIGHT HUNDRED AND TWENTY EIGHT 13/100 ($8,828.13) DOLLARS in advance on the first day of each and every month, the first instalment to be payable as of the commencement date of the term; b) The Tenant has provided the sum of TWENTY EIGHT THOUSAND AND SEVENTY THREE 45/100 ($28,073.45) DOLLARS in settlement of the rent due for the first (1st) month’s rent and last two (2) months of the term plus G.S.T. c) The Tenant shall deliver to the Landlord, prior to the Commencement Date twelve (12) postdated cheques each in the amount equal to the monthly base rent provided herein plus the additional rent payment required under this Lease.One month prior to the first and subsequent anniversaries of the Lease, the Tenant agrees to deliver twelve (12) postdated cheques to the Landlord. d) (i) A lease year shall be a period of twelve months commencing on the first day of a calendar month. The first day of the first lease year shall be the commencement date. If such first day would fall on other than the first day of a calendar month then the first lease year shall begin on the first day of the calendar month next succeeding such date on which it would otherwise have fallen and the term of this Lease shall be extended so as to terminate on the last day of the calendar month in which the last day of the term hereby demised would otherwise have fallen and rent and all other amounts and charges payable hereunder shall be prorated and paid for the extended portion of the term; (ii) Each lease year other than the first lease year shall commence on the day following the expiry of the immediately preceding lease year. 4. The Tenant covenants with the Landlord to pay rent and to pay additional rent including: a) Taxes and Common Expenses From and after the commencement of the second year of the term and thereafter, the Tenant shall, in each and every year pay and discharge the increase,from base year 2007, all taxes (including local improvement rates), duties and assessments, licence fees,that may be levied, rated, charged or sent or assessed against the Demised Premises; without limiting the generality of the foregoing, every other tax, charge, rate assessment or payment which may become a charge or encumbrance upon or levy or collected upon or in respect of the Demised Premises or any part thereof, whether charged by any municipal, parliamentary or other body during the term hereby demised. Tenant shall also pay, as additional rent, any increase from base year 2007, in the common expenses chargeable by the Condominium Corporation for the Units forming the Demised Premises. INITIAL o b) Plate Glass Insurance The Tenant agrees at its own expense to replace all plate and other glass damaged or broken from any cause and to maintain proper and adequate insurance for this purpose and to furnish a Certificate of Insurance to the Landlord as and when required. It is further agreed that if any insurance policy shall be cancelled or the coverage therein reduced in any way by the insurer by reason of the use of the Demised Premises or the occupation of the Tenant, or any part thereof by the Tenant or by any assignee or sub-tenant of the Tenant, or by anyone permitted by the Tenant to be upon the Demised Premises, and if the Tenant fails to remedy the condition giving rise to such cancellation or reduction of coverage within five (5) days after notice thereof has been given by the Landlord, the Landlord shall have the option to either: i) Terminate this Lease forthwith by leaving upon the Demised Premises a notice in writing of the intention to do so and thereupon rent and any other payments for which the Tenant is liable under this Lease shall be apportioned and paid in full to the date of such termination of the Lease and the Tenant shall immediately deliver up vacant possession of the Demised Premises to the Landlord, or ii) Enter upon the Demised Premises and remedy the condition giving rise to such cancellation or reduction and the Tenant shall forthwith pay the cost thereof to the Landlord, which cost may be collected by the Landlord as rent in arrears. c) Hydro,Heat and Water To pay all hydro, water and gas rates that may be levied, rated, charged, assessed against or attributed to the Demised Premises. To pay for and maintain the electric hot water tank supplying the Demised Premises. d) Net Lease The Parties hereto hereby covenant and agree that the within Lease is intended to be partially net and carefree to the Landlord. The Tenant hereby acknowledges, covenants and agrees that except as otherwise specifically provided for, it will indemnify and keep indemnified the Landlord from all costs, charges, expenses, outlays or other expenses attributable to the Demised Premises and the Tenant's occupation thereof.
